Citation Nr: 0320465	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  94-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from January 1954 to January 
1957 and from May 1957 to June 1974.  He died in July 1993.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue on 
appeal, listed above.  Specifically, it obtained the report 
of the veteran's autopsy and medical records from Eastern New 
Mexico Medical Center.  The appellant provided this evidence 
directly, following the Board's request for her to complete 
releases to obtain the requested information.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 
38 U.S.C.A. § 7104 (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained, 
which was inconsistent with the statute.  Because of this 
Court of Appeals action, the Board has no jurisdiction to 
adjudicate this appeal prior to consideration of the new 
evidence by the RO.  A remand is required in order to 
accomplish RO consideration.

The Board notes that, in its development request, it sought 
to obtain the complete inpatient records, to include 
consultations, radiographic reports, and discharge summary, 
from the veteran's July 1993 terminal hospitalization at 
Eastern New Mexico Medical Center.  Although the appellant 
was contacted in order to obtain a release to secure these 
records, she submitted medical records herself.  However, the 
records provided consist only of the admission history and 
physical and two radiographic reports.  Because the other 
records the Board intended to obtain may include additional 
information relevant to the appeal, the RO should attempt to 
secure that evidence on remand.  See 38 U.S.C.A. § 5103A(b) 
(2002) (VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to secure complete inpatient 
records from the veteran's July 1993 
terminal hospitalization at Eastern New 
Mexico Medical Center, including 
consultations, radiographic reports, and 
discharge summary.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death, to include consideration of all 
evidence of record.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


